MEMORANDUM OPINION
No. 04-06-00477-CR
Ray Moreno VASQUEZ,
Appellant
v.
The STATE of Texas ,
Appellee
From the 186th Judicial District Court, Bexar County, Texas
Trial Court No. 2006-CR-5653W
Honorable Teresa Herr , Judge Presiding



PER CURIAM


Sitting: Catherine Stone , Justice
  Sarah B. Duncan , Justice
  Karen Angelini , Justice


Delivered and Filed: August 30, 2006


DISMISSED
 The trial court's certification in this appeal states that the case is a "plea-bargain case, and the defendant has NO right of
appeal."  Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, "[t]he appeal must be dismissed if a certification
that shows the defendant has a right of appeal has not been made part of the record under these rules."  Tex. R. App. P.
25.2(d).  On August 15, 2006, appellant's appellate counsel notified this court that appellant does not have a right to appeal
in this case.  Counsel further indicated that appellant would not file an amended trial court certification showing that he had
the right of appeal.  See Tex. R. App. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.--San
Antonio 2003, no pet.).  In light of the record presented, we agree with appellant's counsel that Rule 25.2(d) requires this
court to dismiss this appeal.  Accordingly, this appeal is dismissed.


       PER CURIAM
Do Not Publish